Citation Nr: 0202362	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  02-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE


Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left shoulder involving injury to 
Muscle Group (MG) IV, with arthritis, currently evaluated as 
30 percent disabling.



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claim for 
an increased evaluation for residuals of a shell fragment 
wound of the left shoulder involving injury to Muscle Group 
(MG) IV, with arthritis. 


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Residuals of a shell fragment wound of the left shoulder 
involving injury to Muscle Group IV, with arthritis, are 
manifested by pain and severe limitation of motion.

3.  The veteran's left shoulder scar is tender on objective 
demonstration.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
shell fragment wound of the left shoulder involving injury to 
Muscle Group IV with arthritis have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2001).

2.  The criteria for an initial disability evaluation of 10 
percent for a left shoulder scar have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.20, 4.21, 4.118, Diagnostic Code 7804 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant' s representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in June 2001 the RO notified the veteran 
of its duty to him under the VCAA and informed him of what 
additional evidence was needed in support of his claim.  
Correspondence dated in August 2001 notified him of action 
taken to obtain private medical records that were identified 
by the veteran.  The RO also considered the issues under the 
VCAA in a September 2001 rating decision.  In November 2001, 
the veteran was provided with a statement of the case.  As 
the RO has considered and complied with the VCAA, the Board 
may proceed with the adjudication of the appeal. 


Factual Background

Service connection was established in a March 1946 rating 
decision based on service medical records showing an injury 
in service, and a 10 percent evaluation was assigned based on 
the level of disability.

Subsequent rating decisions dated in March 1948 and November 
1997 increased the evaluation to 20 percent and 30 percent, 
respectively.

Progress notes dated in June 2001 from a VA Medical Center 
(VAMC) show the veteran complained of chronic pain in his 
left shoulder that worsened at night.  

In June 2001 the RO received the veteran's claim for an 
increased evaluation for his left shoulder disability.  

The veteran underwent a VA examination in July 2001.  At that 
time he complained of left shoulder pain that worsened at 
night, weakness, lack of endurance, and limitation of motion.  
The deltoid was the affected muscle.  Examination of the left 
shoulder revealed an irregular scar on the anterior aspect of 
the left shoulder.  There was tenderness on palpation with 
some disfigurement.  There was good hand grip bilaterally.  
Range of motion of the left shoulder noted extension to 20 
degrees, flexion to 40 degrees, adduction to 0 degrees, 
abduction to 40 degrees, internal rotation to 30 degrees, and 
external rotation to 30 degrees.  X-ray films showed 
prominent degenerative changes with narrowing of the joint 
space.  There was also deformity and flattening of the 
humoral head.

In an August 2001 statement from William Hirsch, M.D., a 
private physician who treated the veteran, he stated that the 
veteran had significant pain in the left shoulder and 
virtually no movement.  There was severe limitation of all 
planes of motion.  The veteran took anti-inflammatory 
medication with no significant improvement.  A statement 
dated in October 2001 reiterated the severity of pain and 
limited mobility of the left arm and shoulder.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). 
The residuals of a shell fragment wound of the left shoulder 
involving injury to Muscle Group IV, with arthritis, are 
currently evaluated as 30 percent disabling pursuant to 
Diagnostic Code 5201, limitation of arm motion, as follows:  

Limitation of Motion 
Major
Minor
Arm limitation to 25 degrees from the side 
40
30
Arm limitation to midway between the side and 
shoulder level 
30
20
Arm limitation of motion at the shoulder 
level
20
20

VA and private medical records confirm that the veteran has 
limitation of motion of the left arm in all planes as a 
result of his service-connected left shoulder disability.  
The limitation of arm movement is not confined to within 25 
degrees of the side, as would be necessary for a 40 percent 
rating.  The motion demonstrated in the left shoulder more 
nearly approximates the criteria for a 30 percent evaluation 
under Code 5201.  

A November 2001 VA examination report indicates that the 
veteran's left shoulder experienced pain, weakness, and lack 
of endurance.  Consideration of these factors and others 
included under the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, is mandated by DeLuca and potentially could result in a 
higher evaluation.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  In the present case, although the veteran's left 
shoulder disability demonstrates some of the factors noted, 
an increase is not possible on this basis because the 
veteran's disability is already evaluated at the maximum 
level possible under Code 5201.

Since a 30 percent rating is the maximum level of disability 
under Diagnostic Code 5201, the veteran may only receive a 
higher rating under a Code that allows for disability ratings 
greater than 30 percent.  

The disability can be rated under other Diagnostic Codes.  

Ankylosis of the scapulohumeral articulation, where the 
scapula and humerus move as one piece will be rated under 
Diagnostic Code 5200 as follows:  

Ankylosis
Major
Minor
Unfavorable, abduction limited to 25 degrees 
from side
50
40
Intermediate, between favorable and 
unfavorable
40
30
Favorable, abduction to 60 degrees, can reach 
mouth and head
30
20

Impairment of the humerus can be rated under 38 C.F.R. 
§ 4.71a, Code 5202 as follows:

Other impairment of the humerus:
Major
Minor
Loss of head of (flail shoulder)
80
70
Nonunion of (false flail joint)
60
50
Fibrous union of
50
40
Recurrent dislocation of at scapulohumeral 
joint, with frequent episodes and guarding of 
all arm movements
30
20
Recurrent dislocation of at scapulohumeral 
joint, with infrequent episodes, and guarding 
of movement only at shoulder level.
20
20
Malunion of the humerus with marked deformity
30
20
Malunion of the humerus with moderate 
deformity
20
20

The muscle injury to the left shoulder can also be rated 
under 38 C.F.R. § 4.73, Diagnostic Code 5304: Function: 
Stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket; abduction; outward 
rotation and inward rotation of arm.  Intrinsic muscles of 
shoulder girdle: (1) Supraspinatus; (2) infraspinatus and 
teres minor; (3) subscapularis; (4) coracobrachialis, as 
follows:

Impairment
Major
Minor
Severe
30
20
Moderately Severe
20
20
Moderate
10
10
Slight
0
0

The findings in the July 2001 VA examination report show that 
x-rays of the veteran's left shoulder only show deformity and 
flattening of the humerale head.  There was no evidence of 
nonunion, fibrous union, or loss of the humerus head, and no 
signs of ankylosis.  Based on these findings, there is no 
evidence upon which to base a higher evaluation under Codes 
5202 or 5200.  Therefore, the Board finds that the veteran's 
left shoulder disability is most appropriately evaluated 
under Code 5201.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence). 

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
residuals of a shell fragment wound of the left shoulder 
involving Muscle Group IV with arthritis; therefore, the 
benefit of the doubt doctrine does not apply and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 491 (1990).  

While the Board is unable to grant the veteran an increased 
evaluation for his left shoulder disability, the Board notes 
that the July 2001 VA examination report provides ample 
evidence to support a separate evaluation for the veteran's 
scar.

Under 38 C.F.R. § 4.118, Code 7804, scars, a 10 percent 
evaluation is warranted for a tender and painful scar on 
objective observation.  As previously noted, the VA 
examination reports shows that there was tenderness on 
palpation of the veteran's scar.  Based on the findings of 
the VA examiner, a 10 percent evaluation for the veteran's 
left shoulder scar is warranted. 

The Board is aware that the veteran's left shoulder 
disability includes arthritis; however, a separate evaluation 
for arthritis is not permitted because it is based on the 
same symptomatology (limitation of motion) as Diagnostic Code 
5201.  The evaluation of the same disability under various 
diagnoses is considered pyramiding and is to be avoided. 
38 C.F.R. § 4.14 (2001).

In evaluating this claim, we have determined that the case 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).


ORDER

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left shoulder involving injury to 
Muscle Group IV with arthritis is denied. 

The criteria for an initial evaluation of 10 percent for a 
left shoulder scar, residuals of a shell fragment wound, have 
been met, subject to the law and regulations governing the 
award of monetary benefits. 


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

